Title: From George Washington to Edmund Randolph, 3 October 1790
From: Washington, George
To: Randolph, Edmund



Sir,
Mount-Vernon October 3rd 1790.

I learn with pleasure, by your letter of the 26 ultimo, that the person supposed to have been the principal in the murder of the two Indians on pine-creek has been lodged in Lancaster gaol, and that it is very probable all the offenders will soon be apprehended.
I cannot avoid expressing my wish that the proceedings, in bringing these persons to justice may be such as will vindicate the laws of our country, and establish a conviction, in the minds of the Indians, of our love of justice and good faith. I am Sir, Your most obedient Servant

G. Washington

